UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6363


MARION SHAWN ANDERSON,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:14-cv-03880-WMN)


Submitted:   June 18, 2015                 Decided:   June 23, 2015



Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marion Shawn Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Marion   Shawn   Anderson   appeals   a   district   court’s   order

denying his petition for a writ of error coram nobis.           We have

reviewed the record and the district court’s order and find no

abuse of discretion. Accordingly, while we grant Anderson’s motion

for leave to proceed in forma pauperis, we affirm on the reasoning

of the district court.    See Anderson v. United States, No. 1:14-

cv-03880-WMN (D. Md. Dec. 18, 2014).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                   2